By the Court.
This does not destroy the judgment. This point was so decided iu Hodgdon v. Lougee, Strafford, September Term, 1798 [reported post]. It has not the effect which a reversal on error would have. The first judgment remains good, but the executions may be set off. (a) , 1

 It lias been said that this declaration is bad, because it has been in part satisfied, and the plaintiff was bound to show this in the declaration; and Marsh v. Cutler, 3 Mod. 41, is cited.
This case only shows that you cannot sue for a sum less than the whole sum recovered by the judgment without showing in the declaration how the residue has been satisfied; i. e., you cannot divide an entire debt and bring two actions for an entire sum, but if part is paid, you may sue for the residue. But you may sue for the whole sum, and are not obliged to state what part has been paid.


 See note to Haven v. Libbey, reported post.